Smith, Judge.
We affirm appellant’s conviction on the charge that he converted to his own use a T-24 automatic bank teller card.
The evidence adduced on trial showed that the victim, a jailed prisoner, had turned over his personal possessions to police at the jail. Appellant, a police sergeant, possessed authority to "handle and remove” the stored property of prisoners. Among, the victim’s stored possessions was a T-24 card, which activates automatic bank teller machines, which appellant used to steal $100 from the victim’s checking account.
1. Appellant contends a conviction of conversion was unauthorized because he never had lawful possession of the T-24 card. We disagree, as the evidence did show that appellant possessed the legal authority to remove the card from its storage place at the jail. Compare Partain v. State, 129 Ga. App. 213 (199 SE2d 549) (1974). That contention having been the basis for appellant’s motion for directed verdict, the trial court correctly overruled it.
2. The court’s charge sufficiently covered the principle of reasonable doubt and the presumption of innocence, and it was not error to refuse to charge in the exact language requested. Ramsey v. State, 145 Ga. App. 60 (9) (1978). Enumerations of error 2 and 3 are therefore meritless.
3. As there was no manifest indication that a witness had sworn falsely on the trial of this case and as no witness admitted he had testified falsely on the trial, the court did not err in failing to charge the portion of Code § 38-1806 dealing with false swearing. Smith v. State, 74 Ga. App. 777 (2) (41 SE2d 541) (1947); Jones v. State, 70 Ga. App. 431, 438 (28 SE2d 373) (1943). The court sufficiently charged on the law of impeachment, and we find no merit in enumerations of error 4 and 6.
4. The remaining enumerations of error have been abandoned and thus will not be considered.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.

Submitted March 2, 1978
Decided June 6, 1978
Rehearing denied June 29, 1978
human C. Earle, for appellant.
Bryant Huff, District Attorney, Steven h. Reed, Assistant District Attorney, for appellee.